Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 05/02/2022 of claim 3 has been canceled and claims 1,2, and 4-21 are pending in the application.
				Terminal Disclaimer 
Terminal Disclaimer was filed and approved on 07/27/22. 
Response to Arguments
Applicant’s arguments see pages 9-14, filed on 05/02/2022, with respect to claims 1,2, and 4-21 have been fully considered and are persuasive.  The rejections of claims 1,2, and 4-21 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Travis H. Dubose (Reg. No. 74,629) on 07/21/22.
	Please amend the application as follows:
In the Claims:
10.	(Currently Amended) A computer-implemented method comprising: 
creating a rule repository instance, wherein the rule repository instance specifies a plurality of different procedures that facilitate specifying a sequence of transformer rules, wherein the sequence of transformer rules is specified by cascading the procedures together using a dot notation format;
configuring the rule repository instance with a plurality of transformer rules specified by a set of the procedures that are cascaded together using the dot notation format, wherein each of the transformer rules specifies (i) a set of data elements that are arranged according to a first structured data format, [[and ]](ii) structural changes to be performed on the set of data elements that convert the set of data elements into a second structured data format[[;]], and wherein the plurality of transformer rules comprises:
	a first transformer rule that applies an adapter of a plurality of adapters, wherein the adapter modifies values of the set of data elements; and 
	a second transformer rule that does not apply any adapter of the plurality of adapters;
associating a transformer class instance with (i) the rule repository instance, and (ii) a file arranged according to the first structured data format;

controlling, via a first procedure of the transformer class instance, the transformer class instance to perform the structural changes to the file according to the first transformer rule[[s]] of the rule repository instance; 
controlling, via a second procedure of the transformer class instance, the transformer class instance to apply the adapter to modify the values of the data elements in the file according to the first transformer rule of the rule repository instance; 
controlling, via a third procedure of the transformer class instance, the transformer class instance to perform the structural changes to the file according to the second transformer rule of the rule repository instance; and
providing, from the transformer class instance, 




11.	(Currently Amended) The computer-implemented method according to claim 10, wherein a fourth procedure takes a path parameter and a field parameter, and wherein the method comprises: 
storing a key/value pair data structure in a memory, wherein a key of the key/value pair data structure corresponds to the field parameter and a further value of the key/value pair data structure corresponds to a further value in a first structured data file specified by the path parameter.

14.	(Currently Amended) The computer-implemented method according to claim 11, wherein [[a]]the second procedure that corresponds to [[an]]the adapter for performing an operation is cascaded to the fourth procedure, wherein the fourth procedure takes a further field parameter that corresponds to the field parameter of the fourth procedure, wherein the method comprises:
modifying the value associated with the key/value pair data structure stored in the memory according to an operation associated with the adapter.

15.	(Currently Amended) The computer-implemented method according to claim 14, wherein the operation associated with the second procedure corresponds to one of: a math operation that modifies the value of the key/value pair data structure according to a computation, a text operation that modifies the value of the key/value pair data structure by trimming a portion of the value, or a concatenation operation that modifies the value of the key/value pair data structure by adding another value to the value.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1, 2, 4-9, 21, 10-20 (renumbered 1-20) are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to unified application programming interface for transformation of structured data. The closest prior art Massoudi et al. (U.S. Patent 7,483,901), Fries et al. (U.S. PGPub 2013/0007216) and Ganapathi et al. (U.S. PGPub 2014/0214807) alone, or, in combination, fails to anticipate or render obvious the recited features of “…configuring the rule repository instance with a plurality of transformer rules specified by a set of the procedures that are cascaded together using the dot notation format, wherein each of the transformer rules specifies (i) a set of data elements that are arranged according to a first structured data format,  (ii) structural changes to be performed on the set of data elements that convert the set of data elements into a second structured data format, and wherein the plurality of transformer rules comprises: a first transformer rule that applies an adapter of a plurality of adapters, wherein the adapter modifies values of the set of data elements; and a second transformer rule that does not apply any adapter of the plurality of adapters;… controlling, via a second procedure of the transformer class instance, the transformer class instance to apply the adapter to modify the values of the data elements in the file according to the first transformer rule of the rule repository instance; controlling, via a third procedure of the transformer class instance, the transformer class instance to perform the structural changes to the file according to the second transformer rule of the rule repository instance;…” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record. Therefore, the pending claims 1, 2, 4-9, 21, 10-20 (renumbered 1-20) are hereby allowed.

Conclusion
These features together with other limitations of the independent claims 1, 10, and 19 is novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 10, and 19 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153